 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BERNARDO CASTILLO,                                 No. 2:19-cv-1626 KJM CKD P
12                      Petitioner,
13           v.                                         ORDER
14   JOHN D’AGOSTINI,
15                      Respondent.
16

17           Petitioner, a California pretrial detainee proceeding pro se, has filed an application for a

18   writ of habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 25, 2019, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

25   this court has conducted a de novo review of this case. Having reviewed the file, the court finds

26   the findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations issued September 25, 2019 are adopted in full;
 3           2. Petitioner’s petition for a writ of habeas corpus is summarily dismissed;
 4           3. This case is closed; and
 5           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253.
 7   DATED: October 30, 2019.
 8

 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
